DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 was considered by the examiner.
Drawings
The drawings received on 11/16/2021 have been accepted by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over (Applicant Cited Art) Souri et al. [US 9,632,926] in view of (Applicant Cited Art) Higgins et al. [US 2015/0143068].
Claim 1, Souri et al. discloses a memory device [Fig. 1], comprising: an array of memory cells [142]; and a memory controller [130] operable to perform operations comprising: tracking an actual device age of the memory device from an initial memory write operation [memory unit picker 220; Col. 6, lines 39-50  wherein the memory unit picker is aware of the memory unit’s wear level and wherein the memory unit’s wear level is determined based on the number of Program/Erase counts (P/E counts) and how these are used to classify the memory units, Col. 7, lines 39-64 and Col. 8, line 65 – Col. 9, line 5], and determine a device wear metric using a physical write count and total writes over an expected lifetime of the memory device [using program/erase count to determine the wear, Col. 7, lines 39-64], the physical write count representing an amount of data physically written to the memory cells accumulated over the tracked actual device age [P/E count]; generating an device performance indicator indicating the memory device is underused or overused with respect to a target use based on a comparison between the wear-indicated device age and the tracked actual device age; and adjusting a memory operation or management of the memory device in accordance with the device performance indicator [classifying age based on age ranges and thresholds, Col. 6, lines 11-30].
Souri et al. does not specifically teach estimating a wear-indicated device age of the memory device in accordance with the determined device wear metric.  Although Souri et al. teaches the tracking of the memory device’s wear level and P/E count, Souri et al. does not specifically tie these two metrics to the age of the memory device.
Higgins et al. discloses that program erase cycle count (P/E count) can be one of the factors used to determine the age or wear level of a memory device [par. 0048] and that the memory age of a memory is an estimate of the wear of said memory [par. 0058].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Souri et al. to specifically track the age of the memory units since the wear level and P/E counts which it already tracks are a clear indication of the age of the memory unit.  
Claim 2, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the operation of adjusting the memory operation or management of the memory device includes adjusting a discretionary garbage collection (GC) operation to free memory space of a portion of the array of the memory cells when there is free memory space in the device memory available to be requested by an external device to write to the memory cells [Col. 2, lines 17-18; col. 4, lines 15-57 and lines 40-58].
 Claim 3, Souri et al. in view of Higgins et al. discloses the memory device of claim 2, wherein the operation of adjusting the discretionary GC operation includes: increasing an amount of memory space to be freed by the GC operation if the actual device age exceeds the wear-indicated device age by a first margin; or decreasing an amount of memory space to be freed by a GC operation if the actual device age is less than the wear-indicated device age by a second margin [classifying age based on age ranges and thresholds, Col. 6, lines 11-30].
Claim 4, Souri et al. in view of Higgins et al. discloses the memory device of claim 2, wherein the operation of adjusting the discretionary GC operation includes: initiating or maintaining the discretionary GC operation if the actual device age exceeds the wear-indicated device age by a first margin; or withholding the discretionary GC operation if the actual device age is less than the wear-indicated device age by a second margin [classifying age based on age ranges and thresholds, Col. 6, lines 11-30 wherein initiating GC, the amount of space being freed is increased].
Claim 5, Souri et al. in view of Higgins et al. discloses the memory device of claim 2, wherein the operation of initiating the discretionary GC operation is triggered by at least one event including: an actual device age exceeding an age threshold [using thresholds and ranges to classify the age of data and storage devices, Col. 6, lines 11-31]; an actual cumulative write count requested by an external device to write to the memory cells that exceeds a byte count threshold; or an actual cumulative physical write count exceeding a byte count threshold [Col. 6, lines 39-50].
Claim 6, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the operation of adjusting the memory operation or management of the memory device includes reallocating memory cells between a single level cell (SLC) cache and a multi-level cell (MLC) storage [Col. 3, lines 36-59].
Claim 7, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the operations performed by the memory controller further include: tracking an amount of data requested by an external device to write to the memory cells; tracking a write amplification metric; and determining the physical write count using the tracked amount of data requested by the external device and the tracked write amplification [Col. 2, line 63- Col. 4, line 15].
Claim 8, Souri et al. in view of Higgins et al. discloses the memory device of claim 1, wherein the operation of estimating the wear- indicated device age is by using the expected lifetime of the memory device and the determined device wear metric [classifying age based on age ranges and thresholds, Col. 6, lines 11-30].
Claim 9 is rejected using the same rationale as Claim 1 further comprising reallocating memory cells between a single level cell (SLC) cache and a multi-level cell (MLC) storage based on a comparison between the estimated wear- indicated device age and the tracked actual device age [Col. 3, lines 36-59].
Claim 10 is rejected using the same rationale as Claim 6.
Claim 11, Souri et al. in view of Higgins et al. discloses the memory device of claim 10, wherein the operation of adjusting a size of a portion of the SLC cache to be reallocated to the MLC storage includes: reducing an amount of memory cells to be reallocated from the SLC cache to the MLC storage when the actual device age exceeds the wear-indicated device age by a first margin; or increasing an amount of memory cells to be reallocated from the SLC cache to the MLC storage when the actual device age is less than the wear-indicated device age by a second margin [Col. 5, line 51-Col. 6, line 30].
Claim 12 is rejected using the same rationale as Claim 8.
Claim 13, Souri et al. in view of Higgins et al. discloses the memory device of claim 9, wherein the memory cells allocated as the MLC storage store three or more bits of data per memory cell [Col. 3, lines 36-59].
Claim 14 is rejected using the same rationale as Claim 7.
Claim 15 is rejected using the same rationale as Claim 8.
Claim 16, Souri et al. in view of Higgins et al. discloses the memory device of claim 9, wherein the operation of tracking the actual device age is by using an internal oscillator of the memory device or a real-time clock [Col. 4, lines 41-58].
Claim 17 is rejected using the same rationale as Claim 1.
Claim 18 is rejected using the same rationale as Claim 2.
Claim 19 is rejected using the same rationale as Claim 6.
Claim 20 is rejected using the same rationale as Claim 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 5, 7, 8, 9, 10, and 12 of U.S. Patent No. 11/188,461. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations being claimed in the instant application are found in the claims of U.S. Patent No. 11/188,461.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fitzpatrick et al. (Applicant Cited Art) Data Storage System with Dynamic Erase Block Grouping Mechanism and Method of Operation Thereof. [US 2015/0043277] Discloses the use of wear level of a memory device as an indication of age [par. 0062].
Ryan et al. (Applicant Cited Art) Adaptive Flash Tuning. [US 2016/0034206].  Discloses memory wear as an indication of memory age [par. 0035].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MIDYS ROJAS/Primary Examiner, Art Unit 2133